The opinion of the court was delivered by
MUNSON, J.
The property replevied consists of hay and grain which were grown on the plaintiff’s farm in the year 1889, and which were obtained by the defendant through an execution sale had in satisfaction of a judgment recovered by him against the plaintiff’s husband in 1887 ; the judgment being for necessaries furnished the family between the years 1878 and 1883. *455During the time the defendant’s account was accruing, the annual products of the wife’s real estate could be levied upon in satisfaction of debts contracted by the husband for family necessaries ; and the defendant insists that the clause of s. 2, No. 140, Acts of 1884, which provides that such products shall not be liable for the husband’s debts, so far as any application to preexisting demands may be claimed for it, is unconstitutional and void.
The determination of this case does not necessitate an examination of the numerous decisions concerning the constitutionality of statutes by which the valuation limit of exempted property is increased or another class of property added to a list previously exempted. The case is not governed by these decisions, but by the doctrines which pertain to the marriage relation, and to the power of the Legislature to regulate and control that relation. The property which the defendant seeks to hold on his execution against the husband is the product of the wife’s land, grown after the passage of the act by which such products were relieved from any liability for the husband’s debts. The defendant claims this right by virtue of a prior statute, which regulated the disposal of these annual products in a different manner. Statutes of this class rest upon the right of the State to regulate the marriage relation, and are liable to be altered whenever the good of that relation is thought to require it. It would seriously abridge this beneficent control of the State, to hold that a creditor of the husband has an interest in the prospective products of the wife’s realty which cannot be taken away by legislation. Such a holding is not required by the provisions of the federal constitution. Neither the husband nor the husband’s creditor has any right to the future products of the wife’s real estate that is not subject to legislative control. Baker's Executors v. Kilgore, 145 U. S. 487.

Judgment affirmed.